Citation Nr: 1205664	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1968.  He received the Purple Heart medal.
This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied entitlement to eligibility for automobile and adaptive equipment or adaptive equipment only.

In his January 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  As the Veteran has withdrawn his appeal, his hearing request is also deemed to be withdrawn.


FINDING OF FACT

In December 2010, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran submitted a written statement dated in December 2010 (VA Form 21-4138) in which he stated that he wished to withdraw the appeal for entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.  Therefore, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


